Order entered September 19, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00195-CR

                         KEVIN DEWAYNE JOHNSON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-81811-2015

                                           ORDER
        The Court REINSTATES the appeal.

        On August 19, 2016, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. We ADOPT the trial court’s findings that (1) appellant

desires to prosecute this appeal, (2) appellant is indigent and entitled to proceed without costs,

and (3) appellant’s court-appointed counsel can file the brief by September 26, 2016.

        Accordingly, the Court ORDERS appellant to file the brief on or before September 26,

2016.


                                                      /s/   ADA BROWN
                                                            JUSTICE